Citation Nr: 0324948	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-08 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for ischemic heart disease.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, that denied the benefit sought on 
appeal.  The veteran, who had active service from September 
1965 to September 1990, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002). 

An initial review of the evidence reveals that the veteran's 
service medical records appear to be incomplete.  The record 
indicates that both the RO and the veteran made several 
attempts at locating the service medical records for prior 
claims filed in 1991 and 1994.  These prior claims were 
eventually decided without the complete service medical 
records.  The current claim was filed years later in December 
2000, but no new attempts were made at locating these 
records.  Even prior to the VCAA's enactment, the United 
States Court of Appeals for Veterans Claims (Court) had held 
that in cases where the veteran's service medical records 
were unavailable, through no fault of the veteran, there was 
a "heightened duty" to assist the veteran in the development 
of the case.  See generally McCormick v. Gober, 14 Vet. App. 
39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).   This heightened duty to assist included the 
obligation to search for alternate methods of proving service 
connection.  

The Court has also held that VA regulations do not require 
that service connection be established by service medical 
records, but may be established by cognizable evidence from 
other medical and lay sources.  Smith v. Derwinski, 2 Vet. 
App. 147, 148 (1992).  Further, the Court has held that the 
"duty to assist" includes advising a claimant that, even 
though service records were not available, alternate proof to 
support the claim will be considered.  Lanyo v. Brown, 6 Vet. 
App. 465, 469 (1994).  

Based upon a review of the documents assembled for appellate 
review, the Board finds that it is unclear whether the 
searches for service records included hospital or morning 
reports and sick call lists pertaining to the veteran, as 
well as other alternate sources for information.  In this 
regard, the Board notes that the veteran reported in a VA 
From 21-4138 received in December 2000, that he was seen at 
Misawa Air Force Base between 1983 and 1986 for pain/numbness 
running down his right arm, and that in 1986 or 1987, at Ft. 
George G. Meade, he experienced chest pain, was placed on an 
ECG machine, and released with the diagnosis of either 
noncardiac or undiagnosed chest pain.  Therefore, the Board 
concludes that a remand is required for the RO to make an 
additional search for the veteran's service medical records, 
as well as alternate records.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should complete the 
development of the evidence with regard 
to the missing service medical records 
in accordance with applicable VA 
procedure.  This should include another 
attempt to secure the veteran's service 
medical records through official 
channels.  If any additional 
information is required in order to 
complete this search, it should be 
requested from the veteran.  As set 
forth in 38 U.S.C.A. §5103A(b)(3) and 
38 C.F.R. §3.159(c)(2), the RO should 
continue efforts to locate such records 
until it is reasonably certain that 
such records do not exist or that 
further efforts to obtain those records 
would be futile.  The veteran should be 
notified of the RO's attempts to locate 
his service medical records from his 
active duty service, as well as any 
further action to be taken.

2.  The RO should advise the veteran 
that he can submit alternate evidence 
to support his claim for service 
connection, including statements from 
service medical personnel; statements 
from individuals who served with him 
("buddy" certificates or affidavits); 
employment physical examinations; 
medical evidence from hospitals, 
clinics from which, and private 
physicians from whom, he may have 
received treatment, especially soon 
after discharge; letters written during 
service; and insurance examinations.  
The RO should assist the veteran in 
this respect, and should pursue all 
logical follow-up development 
pertaining to his claim.  This should 
include requesting hospital treatment 
records, morning reports, and sick 
lists, if in order.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 


office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




